Citation Nr: 1135975	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-16 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 (PTSD and hearing loss) and May 2010 (prostate cancer) decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  While the Veteran was stationed aboard the USS Ranger, an accident occurred where a plane went over the side of the ship and 3 men were killed.  

2.  Multiple medical practitioners have diagnosed the Veteran with PTSD as a result of the stressful event described above.  

3.  The Veteran is not shown to have been exposed to herbicides while serving in the Navy.

4.  Prostate cancer did not develop during service or in the first year after separation from service, and there is no competent and credible evidence suggesting that prostate cancer is related to the Veteran's military service.  

CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The criteria for establishing service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, September 2007, February 2010, and March 2010 letters provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claim was last adjudicated in February 2011.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records, private treatment records, and hearing testimony.

The Board notes that the Veteran has not been afforded a VA examination concerning his claim for service connection for prostate cancer.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows the Veteran's prostate cancer may be related to his military service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and malignant tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. PTSD

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. 

In this case, the Veteran was afforded a VA examination in January 2011 and was diagnosed with PTSD by the VA psychologist who performed the examination.  The Veteran has also been diagnosed with PTSD by a social worker at the Vet Center, and VA outpatient treatment records show a diagnosis of PTSD.  One of the stressors upon which the VA examiner based the diagnosis of PTSD was the Veteran witnessing a plane crash over the side of an aircraft carrier after what was apparently a malfunction of the launching catapult.  In a February 2007 stressor statement, the Veteran listed the names of the men killed in the accident.  

In May 2007, VA verified that on January 21, 1973 a plane was being launched from the USS Ranger (while the Veteran was stationed on that ship) when there was an explosion and sparks were seen from the starboard engine.  The aircraft pitched nose down and left the ship at a very slow speed and crashed into the sea.  The men who died in this accident were the men previously named by the Veteran.  While it is unclear if the Veteran actually witnessed this incident, he was stationed aboard the ship at the time of the accident, and the Board is resolving reasonable doubt in his favor on this point.  As such, this stressor is considered verified.  

Given the above, the Board finds that with resolution of reasonable doubt in the Veteran's favor, service connection for PTSD is warranted as the Veteran has been diagnosed with PTSD by a VA psychologist based upon a verified stressor.  


II. Prostate Cancer

The Veteran asserts that he was exposed to herbicides during service, which caused his subsequent prostate cancer.  

If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) including prostate cancer will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).  The Veteran testified that he did not set foot in the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides.  

The Veteran has testified that he was responsible for cleaning up 55 gallon drums that were leaking in a storage area aboard the USS Ranger.  He further testified that these drums were labeled "herbicides".  According to a May 2009 memorandum from the Joint Services Records Research Center (JSRRC), numerous official military documents, ships histories, deck logs, and other sources of information related to Navy ships and the use of tactical herbicide agents, such as Agent Orange, during the Vietnam Era have been reviewed by the JSRRC in the course of its research efforts.  To date, the JSRRC has found no evidence that indicates Navy ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  The Board is affording high probative value to the memorandum by JSRRC, which indicates that the Veteran would not have come into contact with herbicides while aboard ship, as the information is based upon a review of relevant documents.  These documents are found to be a more reliable source of information that the Veteran's recollection of the labels on leaking 55 gallon drums more than 30 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (the significant time delay between the affiants' observations of and the date on which the statements were written can be considered in weighing credibility).

The Veteran also asserts that there was a high concentration of Agent Orange at Treasure Island Naval Air Station while he was stationed there.  In support of this contention, he has submitted an article from the internet.  The article indicates that soil on certain parts of the former Treasure Island Naval Air Station was contaminated with cancer-causing polychlorinated biphenyls, dioxins, and other harmful substances.  The article does not list any contamination by herbicides (as described in 38 C.F.R. § 3.307(a)(6) (2010)) at the Treasure Island Naval Air Station.  Thus, this article does not weigh in favor of the Veteran's contention that he was exposed to herbicides during service.  As such, the preponderance of the evidence is against a finding that the Veteran was exposed to herbicides while serving in the Navy.  

Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994), rev'd in part, Combee v. Principi, 4 Vet. App. 78 (1993).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

In this case, service records do not indicate that the Veteran had prostate cancer during service.  At separation, examination of the genitourinary system was normal.  Prostate cancer is not shown until more than 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  See also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Thus, none of the evidence, including the Veteran's testimony, suggests that the Veteran had prostate cancer during service or during the first year after separation from service.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran was not exposed to herbicides during service, and that prostate cancer was not present in service or for many years thereafter.  There is no competent evidence suggesting that the Veteran's prostate cancer is etiologically related to his active service.  Accordingly, service connection for prostate cancer is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for prostate cancer is denied.



REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for bilateral hearing loss.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A VA audiological examination was performed in December 2006 and testing revealed a bilateral hearing loss disability for VA purposes.  The examiner noted the Veteran's exposure to excessive noise from jet aircraft during service, as well as post service noise exposure while operating heavy equipment and driving a water truck in and out of excessive noise areas in oil fields.  The examiner opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  The rationale for this opinion was that hearing was normal for both ears at separation.  The rationale in this case is inadequate as the examiner did not explain the significance of the finding of normal hearing at separation; that is, why this would make it less likely than not that the hearing loss was related to service.  As such, this claim should be remanded for an additional examination with opinion as detailed below.  The Board also notes that the audiogram on the Veteran's separation examination indicates a pure tone threshold of 25 decibels at the 4000 Hertz frequency in the left ear.  The significance of this finding should be addressed by the examiner.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant ear and audiological treatment records from the New Mexico VA Health Care System dating since March 2011.  If there are no relevant records available, the claims file should be annotated as such and the Veteran notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current nature of the Veteran's hearing loss and to obtain an opinion as to whether such is possibly related to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is related to service, to include noise exposure from jet engines therein.  In rendering the opinion, the examiner should explain why the in-service audiometric findings are (or are not) a significant factor in determining whether current hearing loss is related to service.  The examiner is also asked to explain the significance, if any, of the finding of a pure tone threshold of 25 decibels at the 4000 Hertz frequency in the left ear at separation.  The medical basis for the opinions expressed should be provided.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


